DETAILED ACTION
Claims 1-15 are pending and subject to a restriction and/or election requirement. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-11, drawn to a modified HepaRG cell, wherein the modification comprises an additional copy of the CAR/NR1I3 gene compared to the HepaRG cell as deposited on 5th Apr. 2001 at the Collection Nationale de Cultures de Microorganismes, Institut Pasteur, under No. 1-2652, a method of producing the modified HepaRG cell, a method of culturing the modified HepaRG cell and a cell culture comprising the modified HepaRG cell. 

Group II, claim(s) 12, drawn to a modified HepaRG cell capable of being used in a
method of determining clearance of a compound.
III, claim(s) 13-14, drawn to a method of producing a protein of interest comprising, inter alia, the step of providing a cell culture of modified HepaRG cells.

Group IV, claim(s) 15, drawn to method of infecting a modified HepaRG cell with a malaria parasite.
 
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of HepaRG cell comprising an additional copy of CAR/NR1I3 gene, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bourner et al. 
Bourner et al. is drawn to a human cell line, such as a HepaRG cell line (Pg. 22, para. 329), comprising a disrupted expression of a xenobiotic sensor (Pg. 1, para. 5). Bourner teaches the disrupted expression of the at least one xenobiotic sensor is due to modification of a chromosomal sequence encoding the xenobiotic sensor (Pg. 2, para. 13). Continuing, Bourner teaches the chromosomal sequence encoding the xenobiotic sensor of interest is modified via an insertion such that the cell produces the protein at increased levels (Pg. 2, para. 17). That is, the protein may be overexpressed. In one embodiment, Bourner teaches the xenobiotic sensor is CAR/ NR1I3 (Pg. 15, para. 248).
Accordingly, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bourner et al.



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094. The examiner can normally be reached Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571- 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632